Citation Nr: 1544797	
Decision Date: 10/21/15    Archive Date: 10/29/15

DOCKET NO.  13-32 906	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Whether the reduction in evaluation from 20 percent to 10 percent for left knee chondromalacia, effective from December 1, 2011, was proper.

2.  Entitlement to a disability rating in excess of 10 percent for left knee chondromalacia.

3.  Entitlement to a disability rating in excess of 10 percent for right knee chondromalacia.

4.  Entitlement to service connection for a low back disability.

5.  Entitlement to a total disability rating based on individual unemployability (TDIU).


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The Veteran served on active duty from March 1969 to March 1971.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

The issues of entitlement to disability ratings in excess of 10 percent for the left and right knee disabilities, entitlement to service connection for a low back disability and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a September 2011 rating decision, the RO reduced the disability rating for left knee chondromalacia, from 20 percent to 10 percent disabling, effective December 1, 2011. 
 
2.  At the time of the reduction, the 20 percent disability rating had been in effect  less than five years.

3.  February and July 2010 VA examinations disclosed improvement in the left knee chondromalacia warranting the reduction of the 20 percent rating.


CONCLUSION OF LAW

The reduction from a 20 percent evaluation to 10 percent for the Veteran's left knee chondromalacia, effective December 1, 2011, was proper.  38 U.S.C.A. §§ 1155, 5107(b), 5112 (West 2014); 38 C.F.R. §§ 3.102, 3.105, 3.344, 4.71a, Diagnostic Code 5260 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On a reduction of a rating, the reduction stems from an action initiated by the RO, not the Veteran, and the reduction is not a claim or application for benefits under the Veterans Claims Assistance Act of 2000 (VCAA).  For this reason, the notice and assist provisions of the VCAA do not apply to a rating reduction. 

With a rating reduction, VA must comply with the notice procedures of 38 C.F.R. § 3.105(e). See Venturella v. Gober, 10 Vet. App. 340, 342-43 (1997) (defining evidence which may be used in such determinations).  For the reasons set forth in detail below, the Board finds that there has been full compliance with the procedures of 38 C.F.R. § 3.105(e).

Procedural Due Process

The provisions of 38 C.F.R. § 3.105(e) allow for a rating reduction when warranted by the evidence, but only after following certain procedural guidelines.  The RO must issue a rating action proposing the reduction and setting forth all material facts and reasons for the reduction.  The Veteran must then be given 60 days to submit additional evidence and to request a predetermination hearing within 30 days of notification.  Thereafter, a rating action will be taken to effectuate the reduction.  38 C.F.R. § 3.105. 

The effective date of the reduction will be the last day of the month in which a 
60-day period from the date of notice to the Veteran of the final action expires.  38 C.F.R. § 3.105(e), (i)(2)(i). 

In this case, the requirements under 38 C.F.R. § 3.105(e) for reduction of the schedular disability rating from 20 to 10 percent for left knee chondromalacia were followed by the RO. 

In January 2011, the RO notified the Veteran of the proposed rating reduction and sent him a copy of the proposed rating reduction.   The RO instructed the Veteran to submit within 60 days any additional evidence to show that his rating should not be reduced.  This letter notified the Veteran that he had 30 days to request a predetermination hearing before the RO.

The Veteran did not request a predetermination hearing.  He also submitted no evidence in response to this correspondence.

The RO took final action to reduce the disability rating in a rating decision in September 2011, in which the rating was reduced from 20 percent to 10 percent, effective December 1, 2011. 

The RO properly adhered to the procedural requirements under 38 C.F.R. § 3.105(e)  for reduction of the schedular disability rating from 20 to 10 percent for left knee chondromalacia.  

Legal Criteria

In considering the propriety of a reduction, the Board must focus on the evidence available to the RO at the time the reduction was effectuated, although post-reduction medical evidence may be considered in the context of evaluating whether the disability had demonstrated actual improvement.  Dofflemyer v. Derwinski, 2 Vet. App. 277, 281-82 (1992). 

In a rating reduction case, not only must it be determined that an improvement in a disability has actually occurred, but also that the improvement actually reflects an improvement in the Veteran's ability to function under the ordinary conditions of life and work.  Brown v. Brown, 5 Vet. App. 413, 420-21 (1993); Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).

The provisions of 38 C.F.R. §§ 4.1, 4.2, and 4.10 require that a reduction in rating be based upon review of the entire history of the Veteran's disability.  VA must then ascertain whether the evidence reflects an actual change in the disability and whether the examination reports reflecting such change are based on thorough examinations.  Faust v. West, 13 Vet. App. 342, 349 (2000).  VA is not limited, however, to medical indicators of improvement.  Rather, VA may rely on non-medical indicators of improvement to show that a Veteran is capable of more than marginal employment.  Id. at 355.

The examination reports on which the reduction are based must be adequate.  See Tucker v. Derwinski, 2 Vet. App. 201, 203 -04 (1992) (holding that the failure of the examiner in that case to review the claims file rendered the reduction decision void ab initio).

In addressing whether improvement is shown, the comparison point generally is the last examination on which the rating at issue was assigned or continued.  See Hohol v. Derwinski, 2 Vet. App. 169 (1992).

Specific requirements for reducing a rating are set forth in 38 C.F.R. § 3.344(a) and (b), which prescribe that only evidence of sustained material improvement under the ordinary conditions of life, as shown by full and complete examinations, can justify a reduction.  The requirements of § 3.344(a) and (b), however, only apply to ratings in effect for five years or more.  38 C.F.R. § 3.344(c).  The relevant period for this purpose is calculated from the effective date of the establishment of the former rating, to the effective date of the reduction.  See Brown v. Brown, 5 Vet. App. 413 (1993).  Here, since the 20 percent rating was in effective from June 2, 2009, and reduced to 10 percent, effective December 1, 2011, the 20 percent rating had been in effect for less than the requisite five-year period of time as set forth in 38 C.F.R. § 3.344(c).  Therefore, the provisions of 38 C.F.R. § 3.344(a) and (b) are not applicable in this case. 

In order for a rating reduction to be sustained, it must be shown by a preponderance of the evidence that the reduction was warranted.  Sorakubo v. Principi, 16 Vet. App. 120, 123-24 (2002).  The burden of proof is on VA.  Brown, 5 Vet. App. at 421 (1993).

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities. Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10. 

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion. Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40; see also 38 C.F.R. §§ 4.45, 4.59.

The 20 percent rating for left knee chondromalacia was reduced to 10 percent by a September 2011 rating decision. In this case, the 20 percent rating for the Veteran's left knee chondromalacia was based on limitation of flexion under 38 C.F.R. § 4.71a, Diagnostic Code 5260.   

For rating purposes, normal range of motion in a knee joint is from 0 degrees (extension) to 140 degrees (flexion).  38 C.F.R. § 4.71, Plate II.

The Rating Schedule provides for ratings of 10, 20, or 30 percent where there is limitation of flexion of the leg to 45, 30, or 15 degrees, respectively, and for ratings of 10, 20, 30, 40, or 50 percent for limitation of extension of the leg to 10, 15, 20, 30, or 45 degrees, respectively.  38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261. The VA General Counsel has held that separate ratings under 38 C.F.R. § 4.71a, Diagnostic Code 5260 (limitation of flexion of the leg) and Diagnostic Code 5261 (limitation of extension of the leg) may be assigned for disability of the same joint. See VAOPGCPREC 9-2004; 69 Fed. Reg. 59,990 (2004).

VA's General Counsel has also held that a claimant who has arthritis (resulting in limited or painful motion) and instability of a knee may be rated separately under Diagnostic Codes 5010 and 5257, cautioning that any such separate rating must be based on additional disabling symptomatology.  See VAOPGCPREC 23-97, 62 Fed. Reg. 63,604 (1997); VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 (1998). 

The reductions were based on February and July 2010 VA examinations results.

On VA examination in February 2010, the Veteran reported swelling, weakness and crepitus in the left knee, daily.  He denied any subluxation, instability or dislocation.  He described limitations in walking.  He could not run or squat.  Examination of the left knee revealed a normal appearance.  There was no effusion, redness or scar.  There was minimal tenderness in the medial joint line area surrounding the patella.  There was negative patellar compression test.  Lachman's test was negative.  Collateral ligament test was negative.  McMurray's test was normal.  Extension was to 0 degrees.  Flexion was from 0 to 120 degrees.  There was some resistance with flexion.  Patellar movement was normal.  There was no crepitus or laxity.  MRI of the left knee revealed grade 1 and grade 2 cartilage problems and cartilage abnormalities.     

On VA examination in July 2010, the Veteran complained of increasing knee pain.  He described frequent stiffness and swelling of the knees with occasional instability.  He reported loss of motion and strength.  He denied any locking of the knee.  There was no additional loss of motion with flare ups.  Examination of the left knee revealed normal appearance without redness, swelling, heat or tenderness.  The joint line was nontender.  The ligaments were tight to stress testing in all directions without evidence of ligament laxity.  Extension was to 0 degrees with pain at 20 degrees.  Flexion was to 110 degrees with pain at 90 degrees.  Patellar track was normal with mild crepitus.  There was no additional weakness, fatigability, incoordination, additional restricted range of motion or functional impairment following repetitive testing.     

For the Veteran to warrant a 20 percent rating for the left knee, his disability would need to result in 30 degrees of limitation of flexion, or limitation of extension to 15 degrees.  See 38 C.F.R. § 4.71a, Diagnostic Code 5260, 5261.  He could also be assigned a separate rating for recurrent subluxation or lateral instability.  See id., Diagnostic Code 5257.

Having carefully considered the medical evidence of record, the Board concludes that the RO's reduction in rating from 20 to 10 percent for left knee chondromalacia based on limitation of flexion was objectively warranted.  On examination in February 2010, the Veteran's flexion was limited to 120 degrees and there was full extension of the knee.  The July 2010 examination report revealed flexion to 110 degrees with pain at 90 degrees and extension to 0 degrees with pain at 20 degrees.  There was no objective evidence of subluxation or lateral instability.  Based on all of the evidence at the time of the RO's action to reduce the Veteran's disability evaluation was proper.
 
The Board notes that the VA February and July 2010 VA examination reports upon which the reduction was based are adequate for rating purposes as it reflects the examiners interviewed and examined the Veteran and reported the clinical findings in detail.  See Tucker, 2 Vet. App. at 203 -04; see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (finding that VA must provide an examination that is adequate for rating purposes).

In sum, the Board finds that the reduction was proper and restoration of the 20 percent rating for this disability is not warranted.


ORDER

The reduction in evaluation for left knee chondromalacia effective December 1, 2011, was proper; and thus the appeal is denied.


REMAND

The Veteran's claims of entitlement to increased ratings for left and right knee disabilities, entitlement to service connection for a low back disability and for entitlement to a TIDU warrant additional development.

Left and Right Knee Disabilities

The Veteran is seeking higher evaluations for his service-connected left and right knee disabilities.  He was last examined by VA in October 2012.  In his November 2013 VA Form 9, the Veteran indicated his disabilities had worsened.  Specifically, he reported that he has significant instability in his knees.  A Veteran is entitled to a new VA examination where there is evidence, including his statements, that the disability has worsened since the last VA examination.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  VA's statutory duty to assist the Veteran includes the duty to conduct a thorough and contemporaneous examination so that the evaluation of the claimed disability will be a fully informed one.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  In light of the Veteran's contentions, the claim must be remanded in order to afford the Veteran a VA examination to determine the current severity of his left and right knee disabilities.

Low Back Disability

The Veteran contends that his low back disability is secondary to his service-connected knee disabilities.  He is currently diagnosed as having degenerative disc disease with protrusion, L5-S1.
 
On VA Disability Benefits Questionnaire (DBQ) of the spine in October 2012, the examiner opined that the Veteran's back condition is less likely than not due to his bilateral knee chondromalacia.  The rationale provided was that the "pain started after fall in 1997 and exacerbated by re-injury in 2009 and his gait is not antalgic."  The Board finds that the rationale provided by the examiner is not entirely clear.  Moreover, the examiner did not address the question of aggravation of the low back disability by the service-connected knee disabilities.  Accordingly, the Board finds that further VA opinion is warranted.
 
TDIU

The Board notes that the claim for entitlement to a TDIU is inextricably intertwined with the claims for increased ratings for the left and right knee disabilities and with the claim for service connection for a low back disability.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (noting that when a determination on one issue could have a significant impact on the outcome of another issue, such issues are considered inextricably intertwined and VA is required to decide those issues together). Accordingly, a remand is required regarding TDIU for readjudication after the intertwined issues on appeal has been developed and adjudicated.


Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate VA orthopedic examination to ascertain the severity of the Veteran's current left knee and right knee disabilities. The entire claims file must be made available to and reviewed by the examiner.

The examiner must clarify the current severity of the Veteran's left knee and right knee disabilities, to include current range of motion findings, whether there is x-ray confirmation of arthritis, whether there is objective evidence of instability of the knee joint, locking, effusion, subluxation, or any other manifestation. 

The examiner is to discuss any associated limitation of motion, favorable ankylosis, and unfavorable ankylosis of the right and left knees.  In addition, the examiner is to discuss whether the Veteran's right and left knee disabilities exhibit weakened movement, excess fatigability, or incoordination that is attributable to the applicable service-connected disabilities.  If feasible, this determination must be expressed in terms of the degree of additional range of motion lost.  The examiner must express an opinion as to the degree to which pain could significantly limit functional ability during flare-ups or when the Veteran uses his right and left knees repeatedly over a period of time.

The examiner must provide a complete rationale for any opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner must provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made. 

2.  Return the entire claims file, to include a copy of this REMAND, to the October 2012 VA DBQ spine examiner for a supplemental medical opinion. 

Specifically, the examiner should indicate whether, based on further review of the claims file, should provide an opinion, with complete rationale, as to whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's low back disability is secondary to or aggravated by the service-connected right knee and/or left knee disabilities as opposed to its being more likely the result of some other cause or factors. 

If the October 2012 VA examiner is unavailable, or another examiner is deemed warranted, the AOJ should arrange for the Veteran to undergo VA examination, by an appropriate physician, at a VA medical facility, to obtain an opinion responding to the questions and points raised above. 

The entire claims file, to include a complete copy of the REMAND, must be made available to the physician designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions. 

All appropriate tests and studies should be accomplished (with all results made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail. 

The examiner should set forth all examination findings if any), along with the complete rationale for the conclusions reached, in a printed (typewritten) report.

3.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  The AOJ should also undertake any other development it determines to be indicated.  If the benefits sought are not granted, the Veteran should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


